Wells, J.
Upon the facts set forth in the bill of exceptions, there was an implied license, at least, from the owner of the building to the defendants, to maintain their sign in the position of which the plaintiff complains. As it was in that position when the defendants took their lease, and had been so for a long time previously, we are inclined to the opinion that the right to continue it in that position was a privilege secured to the defendants by the terms and effect of their lease; and that the ruling and instructions of the court at the trial were right.
However that might be, the plaintiff shows no right of exception. The point, to which the instruction asked for as well as that given were addressed, was not material to the plaintiff’s rights. It is true that the ruling that the defendants had a right to maintain the sign, under their lease, made a verdict against the plaintiff the necessary result. But it would have been equally so if the right of the defendants had been held to be a revocable license only. The plaintiff’s lease was subsequent to that of the defendants. His right to use the outer surface of the wall was defined and thereby limited by the terms of his lease. Those terms were “ that the lessee may have the right to place signs upon the outer wall of said rooms.” It was a privilege, not an exclusive right. Primâ facie, it was to be exercised in reference to the condition of the premises at the time the lease was given. There is nothing to show that it could not be fully enjoyed without interference or obstruction from the sign of the defendants. If it could, then the grant of that privilege to the plaintiff cannot be construed as a revocation of the license to the defendants.
*132The plaintiff, not having shown any right in himself to the space covered by the sign of the defendants, was not entitled to put them to the proof of any title thereto in their justification beyond that of their original license from the owner.

Exceptions overruled.